Citation Nr: 9903803	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel



INTRODUCTION

The veteran had active service from June 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating determination by the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Montgomery, Alabama.

Procedural history

In August 1992, the veteran filed a claim for service 
connection for migraine headaches.  By rating decision dated 
in December 1992, the RO granted service connection for 
migraine headaches and assigned a 50 percent evaluation.  In 
February 1994, the veteran filed a claim for an increased 
rating for the service-connected migraine headaches.  By 
rating decision dated in July 1994, the RO proposed reducing 
the 50 percent rating to 10 percent, based on the findings of 
a February 1994 VA examination.  The veteran was notified of 
the decision and afforded the opportunity to respond. By 
rating decision of September 1994, the RO assigned a 10 
percent evaluation.

In October 1994, the veteran filed a claim for an increased 
rating for the service-connected migraine headaches.  By 
rating decision of July 1995, the RO denied an increased 
rating for the service-connected migraine headaches and 
determined that the 10 percent evaluation was continued.  The 
veteran has filed a timely appeal.

By rating decision dated in April 1996, the RO determined 
that the veteran was entitled to an increased rating for her 
service-connected migraine headaches and the RO assigned a 30 
percent evaluation.  The veteran was requested to notify VA 
if the grant satisfied the issue on appeal.  Pursuant to the 
July 1996 Form 646 completed by the veteran's representative, 
it was indicated that the veteran wished to appeal the 30 
percent evaluation and requested an increased rating on 
appeal.

In October 1997, the case was remanded by the Board for 
further development, to include a VA examination.  The 
requested examination was completed in December 1997.  In 
March 1998, the RO proposed to reduce the assigned disability 
rating from 30 percent to 10 percent.  The veteran was given 
an opportunity to furnish evidence and argument concerning 
the proposed reduction.  She did not respond to the RO's 
letter.  In a June 1998 rating action, the assigned 
disability rating was reduced to 10 percent.  

Additional matters

In a letter received in July 1998, the veteran expressed 
disagreement with the reduction in the disability rating.  
The issue of restoration of the 30 percent disability rating 
is referred to the RO for appropriate action.

The Board further notes that in the statement from the 
veteran received in July 1998, the veteran indicated that the 
main reason she does not hold a job is due to her service-
connected migraine headaches.  The Board construes this as a 
claim for a  total disability rating based on individual 
unemployability.  This issue has not been previously 
addressed and is referred to the RO for appropriate 
development.


REMAND

Pursuant to the October 1997 Board remand, the veteran was 
requested by the RO in a letter dated in November 1997 to 
provide information regarding all medical treatment for 
migraine headaches received since October 1994.  No response 
was made by the veteran prior to readjudication of this case 
by the RO.  Thereafter, in July 1998, the veteran submitted a 
letter in which she stated the following:  "At this time I 
only see the doctor at the VA clinic in Mississippi."  She 
said that she is seen at the VA clinic every three to four 
months.  

The Board notes that in her August 1995 notice of 
disagreement, the veteran stated that her medical records 
dated subsequent to December 1994 supported her request for 
an increased rating.  In a VA Form 9 dated in December 1995, 
the veteran stated that her medical records as of July 1995 
show an increase in her headaches and an increase in 
medication.  She stated that she has had two headaches per 
week for the past year.  To date, these records have not been 
associated with the claims file.

VA adjudicators are charged with constructive notice of 
documents generated by VA.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  VA is charged with such notice even if the 
documents have not been made part of the record in a claim 
for benefits.  

The RO denied the veteran's claim in part because she had 
submitted no evidence concerning prescribed medications.  
Under these circumstances and, especially in light of the 
veteran's August and December 1995 submissions which put the 
RO on notice of the existence of VA records not associated 
with the claims file, the Board finds that the case must 
again be remanded so that these records can be obtained.

Accordingly, the case is REMANDED for the following actions:

The RO should request that the veteran 
identify all medical care providers who 
have treated her since July 1998 for her 
migraine headaches.  After securing any 
necessary authorization, the RO should 
obtain copies of all such records that 
have not been previously obtained, 
including all VA medical records from the 
VAMC in Biloxi, Mississippi since 
December 1994.

Thereafter, the veteran's claim should be re-adjudicated by 
the RO.  If deemed necessary by the RO, additional 
development, to possibly include another VA examination, a VA 
social and industrial survey, may be undertaken.  If the 
benefit sought is not granted, the veteran and her 
representative should be furnished with an appropriate 
supplemental statement of the case and afforded the 
opportunity to respond.  Then, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate disposition 
warranted.  The veteran need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As a final matter, the Board cautions the veteran to 
cooperate with the RO, to include responding to 
communications from the RO.  "The duty to assist is not 
always a one-way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


